


Exhibit 10.3


AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT


This Amendment No. 1 to Employment Agreement (this “Amendment”), is entered into
as of March 13, 2013, by and between Pacira Pharmaceuticals, Inc., a California
corporation (the “Company”) and Kristen Williams (“Employee”).


RECITALS


A.     The Parties desire to amend the Employment Agreement, dated November 29,
2012, by and between the Company and Employee (the “Original Agreement”).


B. On March 5, 2013 the Compensation Committee of Pacira Pharmaceuticals, Inc.,
a Delaware corporation and parent company to the Company, approved amending the
Original Agreement as set forth in this Amendment.


AGREEMENT


NOW, THEREFORE, in consideration of the representations, warranties and
agreements contained in this Amendment and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties agree as
follows:


1.    Amendment to the Original Agreement. Section 3(c)(i) of the Original
Agreement is hereby amended and restated as follows:


“(i) the Employee shall be entitled to receive (A) continuing payments of the
then effective Base Salary for a period of twelve (12) months beginning on the
Payment Commencement Date and payable in accordance with the Company’s payroll
policies, (B) in lieu of the Targeted Incentive Bonus, a bonus payment in the
amount of twenty-five percent (25%) of Employee’s then current Base Salary
payable in one lump sum on the Payment Commencement Date and (C) the benefits
set forth in Section 3(e)”


2.    Conflicts; Original Agreement in Full Force and Effect as Amended. If
there is any conflict between the provisions of this Amendment and those in the
Original Agreement, the provisions of this Amendment govern. Capitalized terms
used and not defined herein have the same meanings as defined in the Original
Agreement. Except as expressly amended hereby, all other terms and provision of
the Original Agreement remain in full force and effect.


3.    Headings. The paragraph headings used in this Amendment are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.


4.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile or electronic “pdf” transmission
shall be equally effective as delivery of a manually executed counterpart of a
signature page to this Amendment.


5.    Applicable Law. This Amendment shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of New Jersey,
without regard to conflicts of law principles.












[Remainder of Page Intentionally Left Blank]


















--------------------------------------------------------------------------------














IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.


PACIRA PHARMACEUTICALS, INC., a
California corporation


By: /s/ David Stack                
David Stack
President and Chief Executive Officer




Employee


/s/ Kristen Williams                
Kristen Williams




